MEMORANDUM **
Jose Antonio Delgado Bernal, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ dismissal of his appeal of an immigration judge’s pretermission of his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the petition for review.
Substantial evidence supports the Board’s determination that Delgado Bernal is ineligible for cancellation of removal due to the lack of a qualifying relative. See Molino-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002).
Delgado Bernal contends that the Nicaraguan Adjustment and Central American Relief Act of 1997, Pub.L. No. 105-100, 111 Stat. 2160 (1997), violates equal protection because it provides more lenient treatment under special-rule cancellation of removal for individuals from certain countries, but not those from Mexico. We have held that Congress had a rational reason for providing special-rule cancellation for aliens from only certain countries. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002); Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1164 (9th Cir.2002). Accordingly, Delgado Bernal’s contention is without merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.